Title: Abigail Adams to John Quincy Adams, 10 February 1795
From: Adams, Abigail
To: Adams, John Quincy


          
            my Dear son
            Quincy Febry 10th 1795
          
          It was with great pleasure that I received by Captain Perkings from Rotterdam your Letter of the 15th of December, which reachd me on the 7th of this Month, and is the first line from your Hand. A fortnight Since Your Father Sent me two Letters received from Thomas, one to him, and one to me, written in London the Day after His arrival. at the Same Time the Secretary of State received Letters from you, which your Father read. the Secretary exprest his intire satisfaction, and was pleasd to say, it was a well dijested well arranged, well connected Letter, that it was a proof of the Wisdom of the Appointment, and a pleasing presage of your future usefullness— as vanity is not a predominant principal with you, I thought this communication might give you pleasure, as it does me, and be some compensation for the many mortification you will be like to meet with in the course of your diplomatic carreer
          I have written twice to you by way of London, once by Captain

Scott, and once by the Gallen. Several vessels, saild after you left us, for Amsterdam, but the uncertainty where to find you prevented my writing by them. it wanted 2 days of three Months when I heard of the arrival of the Alfrid in the Downs— vessels from England have had very long passages— The Treaty between Great Britain and America is hourly expected, but had not reachd Congress the 2d of this Month. it is well that the Senate only have the discussion of it. if it was to go to the House for Ratification, and was a Treaty from the Kingdom of Heaven, proclaming Peace on Earth and Good Will to Men, there would not be wanting Characters to defame and abuse it. as I feel satisfied from the well known, and establishd Character of mr Jay, that he would not put his Signature to any other, than a just and Equitable Treaty, mutually benificial to both Countries I presume at least two thirds of the Senate will be unanimous in a speedy ratification of it.
          The new Elections for the Senate, are Said to be wise and good. mr King is ReElected for N york. he has lost his Father in Law, who has left him an estate of Sixty thousand pounds. Govenour Clinton declines an other Election as Govenour having secured an immense Landed Property, and betterd his circumstances by French politicks, and his connection with Genet he chuses to avoid an investigation. col Hamilton is put up as a canditate Burr is pitted against him, but when weigh’d in the balance, the latter must kick the Beam.
          The decline of the Jacobins in France has in some measure surpressd the venom of the Jacobins here but tis neither extracted or exhausted. it lies rankling in their Hearts, watching some favourable occasion, to burst forth its Deadly poison. yet every Blessing is ours which an all gracious Providence Showers down, even upon the ungratefull and unthankfull.
          I cannot but hope that you may be mistaken respecting the continuence of war. I would fain flatter myself, that the Spirit of conquest, so gratefull to the Pride and ambition of Man, whether he wears a Diadem or a Red Cap, may at length yeald to the mild Beams of Mercy and phylanthropy, that the Dogs of war may be chained, and the Havock and Desolation which has scourged the Nations, and overwhelmd them with Blood and carnage, may no longer exhibit such scenes as lead a reflecting mind, not to doubt of the Being and perfections of a Deity, but to inquire wherefore it is that such judgments are Sent, and whether like Storms and Tempest they are commisoned to fullfill his word?
          
          
            “if plagues and Earthquakes break not Heavens design
            Why then a Borgia or a Cataline”
          
          Our Friends here are all well and I am happy to inform you that on the 28 Janry Your Sister got well to Bed of a Daughter to the no Small gratification of the whole Family. both Mother and child were well when I last heard from them.
          I miss you very much this winter. Your Fathers absence will not be of so long continuence as it was last Year. I expect his return by the 2d week in March—
          This Letter goes by way of Hamburg Captain Marriot in the Brig Betsy is going a voyage there in the employ of messiurs W & J Cunningham I shall always write you when I know of an opportunity. I was much mortified when I learnt that mr J Freeman had s[aild] for England without my knowing it. Your aged Grandmo[the]r desires to be rememberd to you. she enjoys a tolerable state of Health— all your Friends present their Regards to you
          I shall write to Thomas before the vessel sails if possible. if not let him know I acknowledg the recept of two Letters from him— adieu my dear son and always believe me most tenderly and affectionatly / Your Mother
          
            Abigail Adams
          
        